Order entered March 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00124-CV

                          ALPHA OMEGA CHL, INC., Appellant

                                              V.

                  BRIAN P. MIN AND MIN LAW FIRM, P.C., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07799

                                          ORDER
       We REINSTATE this appeal.

       This Court issued its opinion on the merits in this appeal on June 16, 2016. By order

dated October 4, 2016, the Court abated this appeal due to the suggestion of bankruptcy filed by

appellee Brian P. Min. The bankruptcy court has discharged Mr. Min’s bankruptcy case.

       We DIRECT the Clerk of this Court to issue the mandate forthwith.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE